

Exhibit 10.4


DOLLAR TREE, INC.
NON-EMPLOYEE DIRECTOR OPTION AGREEMENT


NOTE:                        This document incorporates the accompanying Grant
Letter, and together they constitute a single Agreement which governs the terms
and conditions of your Option in accordance with the Company’s Omnibus Incentive
Plan.


THIS AGREEMENT (“Agreement”), is effective as of the Grant Date specified in the
accompanying Grant Letter, by and between the Participant and Dollar Tree, Inc.
(“Company”).


A.           The Company maintains the Omnibus Incentive Plan (“Plan”).


B.           The Participant has been granted a Non-Employee Director Stock
Option under the Plan to purchase shares of Stock at the Fair Market Value of a
share of Stock on the Grant Date.


C.           Key terms and important conditions of the Award are set forth in
the cover letter (“Grant Letter”) which was delivered to the Participant at the
same time as this document.  This Agreement contains general provisions relating
to the Award.  Capitalized terms not otherwise defined in this Agreement or the
Grant Letter are defined in the Plan.


IT IS AGREED, by and between the Company and the Participant, as follows:


1.           Terms of Award. The following terms used in this Agreement shall
have the meanings set forth in this paragraph 1:


(a)           The “Participant” is the individual named in the Grant Letter.
(b)           The “Grant Date” is the date of the Grant Letter.
(c)           The “Covered Shares” is that number of shares of the Company’s
Stock specified in the Grant Letter.
(d)           The “Exercise Price” is the price per common share set forth in
the Grant Letter, which shall not be less than the Fair Market Value per share
of Stock on the Grant Date.
(e)           “Retirement” is the resignation from the Board of Directors of the
Company after completing seven years of services and attaining age 59 ½.


Other terms used in this Agreement are defined pursuant to paragraph 8 or
elsewhere in this Agreement.


2.           Award and Exercise Price. This Agreement specifies the terms of the
Option granted to the Participant to purchase the number of Covered Shares at
the Exercise Price per share. The Option is not an "incentive stock option" as
that term is used in Code section 422.


3.           Date of Exercise. Subject to the limitations of this Agreement, the
Option shall be immediately exercisable, unless otherwise stated in the Grant
Letter.  An installment shall not become exercisable on the otherwise applicable
vesting date if the Participant’s Date of Termination (as defined in paragraph
8) occurs on or before such vesting date.  Notwithstanding the foregoing
provisions, however, the Option shall become exercisable with respect to all of
the Covered Shares (to the extent it is not then otherwise exercisable) as
follows.
 
 

--------------------------------------------------------------------------------

 
(a)           The Option shall become fully exercisable upon the Participant’s
Date of Termination, if the Participant’s Date of Termination occurs by reason
of the Participant’s death, Retirement or disability.


(b)           The Option shall become fully exercisable upon a Change in
Control, if (i) the Participant’s Date of Termination does not occur before the
Change in Control and (ii) the Committee determines to accelerate such
exercisability.  The Option may be exercised on or after the Date of Termination
only as to that portion of the Covered Shares as to which it was exercisable
immediately prior to the Date of Termination, or as to which it became
exercisable on the Date of Termination in accordance with this paragraph 3.


4.           Expiration. The Option shall not be exercisable after the Company’s
close of business on the last business day that occurs prior to the Expiration
Date. The “Expiration Date” shall be the earliest to occur of:


(a)           the ten year anniversary of the Grant Date;


(b)           if the Participant’s Date of Termination occurs by reason of
death, disability or Retirement, the ten-year anniversary of the Grant Date;


(c)           if the Participant’s Date of Termination occurs for reasons other
than Cause, death, disability or retirement, the one-year anniversary of such
Date of Termination; or


(d)           if the Participant’s Date of Termination occurs for Cause, the
Date of Termination; or


(e)           the date on which the Committee determines the Participant
materially violated (i) the provisions of paragraph 10 below or (ii) any
non-competition agreement which the Participant may have entered into with the
Company.


5.           Method of Option Exercise.


(a)           Subject to the terms of this Agreement and the Plan, the Option
may be exercised in whole or in part by filing a written notice with the
Secretary of the Company at its corporate headquarters prior to the Company’s
close of business on the last business day that occurs prior to the Expiration
Date. Such notice shall specify the number of Covered Shares which the
Participant elects to purchase, and shall be accompanied by payment of the
Exercise Price for such shares of Stock indicated by the Participant’s election.


(b)           Payment shall be by cash or by check payable to the Company.
Except as otherwise provided by the Committee before the Option is exercised:
(i) all or a portion of the Exercise Price may be paid by the Participant by
delivery or attestation of shares of Stock that have been owned by the
Participant and are otherwise acceptable to the Committee having an aggregate
Fair Market Value (valued as of the date of exercise) that is equal to the
amount of cash that would otherwise be required; (ii) the Participant may pay
the Exercise Price by authorizing a third party to sell shares of Stock (or a
sufficient portion of the shares) acquired upon exercise of the Option and remit
to the Company a sufficient portion of the sale proceeds to pay the entire
Exercise Price and any tax withholding resulting from such exercise; or (iii)
such other method as is permitted under the Plan and approved by the Committee.


 
 

--------------------------------------------------------------------------------

 
(c)           The Option shall not be exercisable if and to the extent the
Company determines that such exercise would violate applicable state or federal
securities laws or the rules and regulations of any securities exchange on which
the Stock is traded. If the Company makes such a determination, it shall use all
reasonable efforts to obtain compliance with such laws, rules and regulations.
In making any determination hereunder, the Company may rely on the opinion of
counsel for the Company.


6.           Withholding. All deliveries and distributions under this Agreement
are subject to withholding of all applicable taxes. The Company is entitled to
(a) withhold and deduct from future wages of the Participant (or from other
amounts due to Participant) or make other arrangements for the collection of all
legally required amounts necessary to satisfy such withholding or (b) require
the Participant promptly to remit such amounts to the Company.  At the election
of the Participant, and subject to such rules and limitations as may be
established by the Committee from time to time, such withholding obligations may
be satisfied through the surrender of shares of Stock which the Participant
already owns, or to which the Participant is otherwise entitled under the Plan.
 
 
7.           Transferability.


(a)           Except as otherwise provided in paragraph 7(b), the Option is not
transferable and during the Participant’s life, may be exercised only by the
Participant. Transfers at death are governed by paragraph 9(c) below.


(b)           The Participant, with the approval of the Committee, may transfer
the Option during his or her lifetime for no consideration to or for the benefit
of the Participant’s Immediate Family, subject to such limits as the Committee
may establish, and the transferee shall remain subject to all the terms and
conditions applicable to the Option prior to such transfer. The foregoing right
to transfer the Option shall apply to the right to consent to amendments to this
Agreement and, in the discretion of the Committee, shall also apply to the right
to transfer ancillary rights associated with the Option.


(c)           The term “Immediate Family” shall mean Participant’s “family
members” as defined in the General Instructions to Form S-8 under the Securities
Act. The following transactions are not prohibited transfers for consideration:
(i) a transfer under a domestic relations order in settlement of marital
property rights; and (ii) a transfer to an entity in which more than fifty
percent of the voting interests are owned by the Immediate Family (or the
Participant) in exchange for an interest in that entity.


8.           Definitions. For purposes of this Agreement, the terms used in this
Agreement shall be subject to the following:


(a)           Cause.  The term “Cause” shall mean involuntary removal of the
Participant as a director for breach of duty, dishonesty, or any other cause, as
determined by the Committee.


(b)           Change in Control. The term “Change in Control” shall mean the
occurrence of any of the following:
 
 
 

--------------------------------------------------------------------------------

 
(i)  
The sale, exchange or other transfer of all or substantially all of the assets
of the Company (in one transaction or in a series of related transactions) to a
corporation that is not controlled by the Company; or

 
(ii)  
The liquidation or dissolution of the Company; or

 
(iii)  
A successful tender offer for the Stock of the Company, after which the
tendering party holds more than 30% of the issued and outstanding Stock of the
Company; or

 
(iv)  
A merger, consolidation, share exchange, or other transaction to which the
Company is a party pursuant to which the holders of all the shares of Stock
outstanding prior to such transaction do not hold, directly or indirectly, at
least 70% of the outstanding shares of the surviving company after the
transaction.

 
(c)           Committee.  The “Committee” shall mean the committee of the Board
of Directors administering the Plan.


(d)           Date of Termination. The Participant’s “Date of Termination” shall
be the first day occurring on or after the Grant Date on which the Participant
is not a director of the Company, regardless of the reason for the termination
of such status.


(e)           Plan Definitions. Except where the context clearly implies or
indicates the contrary, a word, term, or phrase used in the Plan is similarly
used in this Agreement.
 
 
9.           Binding Effect; Heirs and Successors.


(a)           The terms and conditions of this Agreement shall be effective upon
delivery to the Participant, with or without execution by the Participant.


(b)           This Agreement shall be binding upon, and inure to the benefit of,
the Company and its successors and assigns, and upon any person acquiring,
whether by merger, consolidation, purchase of assets or otherwise, all or
substantially all of the Company’s assets and business.


(c)           If any rights exercisable by the Participant or benefits
deliverable to the Participant under this Agreement have not been exercised or
delivered, respectively, at the time of the Participant’s death, such rights
shall be exercisable by the Designated Beneficiary, and such benefits shall be
delivered to the Designated Beneficiary, in accordance with the provisions of
this Agreement and the Plan. The “Designated Beneficiary” shall be the
beneficiary or beneficiaries designated by the Participant in a writing filed
with the Committee in such form and at such time as the Committee shall require.
If a deceased Participant fails to designate a beneficiary, or if the Designated
Beneficiary does not survive the Participant, any rights that would have been
exercisable by the Participant and any benefits distributable to the Participant
shall be exercised by or distributed to the legal representative of the estate
of the Participant. If a deceased Participant designates a beneficiary and the
Designated Beneficiary survives the Participant but dies before the Designated
Beneficiary’s exercise of all rights under this Agreement or before the complete
distribution of benefits to the Designated Beneficiary under this Agreement,
then any rights that would have been exercisable by the Designated Beneficiary
shall be exercised by the legal representative of the estate of the Designated
Beneficiary, and any benefits distributable to the Designated Beneficiary shall
be distributed to the legal representative of the estate of the Designated
Beneficiary.


 
 

--------------------------------------------------------------------------------

 
10.           Disclosure of Information.  The Participant recognizes and
acknowledges that the Company’s trade secrets, confidential information, and
proprietary information, including customer and vendor lists and computer data
and programs (collectively “Confidential Information”), are valuable, special
and unique assets of the Company’s business, access to and knowledge of which
are essential to the performance of the Participant’s duties.  The Participant
will not, before or after his Date of Termination, in whole or in part, disclose
such Confidential Information to any person or entity or make such Confidential
Information public for any purpose whatsoever, nor shall the Participant make
use of such Confidential Information for the Participant’s own purposes or for
the benefit of any person or entity other than the Company under any
circumstances before or after the Participant’s Date of Termination; provided
that this prohibition shall not apply after the Participant’s Date of
Termination to Confidential Information that has become publicly known through
no action of the Participant.  The Participant shall consider and treat as the
Company’s property all memoranda, books, records, papers, letters, computer data
or programs, or customer lists, including any copies thereof in human- or
machine-readable form, in any way relating to the Company’s business or affairs,
financial or otherwise, whether created by the Participant or coming into his or
her possession, and shall deliver the same to the Company on the Date of
Termination or, on demand of the Company, at any earlier time.


11.           Administration. The authority to manage and control the operation
and administration of this Agreement shall be vested in the Committee, and the
Committee shall have all powers with respect to this Agreement as it has with
respect to the Plan. Any interpretation of the Agreement by the Committee and
any decision made by it with respect to the Agreement is final and binding on
all persons.  Such powers or decision-making may be delegated, to the extent
permitted by the Plan, to one or more of Committee members or any other person
or persons selected by the Committee.
 
 
12.           Plan Governs. Notwithstanding anything in this Agreement to the
contrary, the terms of this Agreement shall wholly incorporate and be subject to
the terms of the Plan, a copy of which may be obtained from the Chief People
Officer of the Company (or such other party as the Company may designate); and
this Agreement is subject to all interpretations, amendments, rules and
regulations promulgated by the Committee from time to time pursuant to the Plan.


13.           No Implied Rights.


(a)  The Option will not confer on the Participant any right with respect to
continuance of employment or other service with the Company or any Subsidiary,
nor will it interfere in any way with any right the Company or any Subsidiary
would otherwise have to terminate or modify the terms of such Participant’s
employment or other service at any time.


(b)  The Participant shall not have any rights of a shareholder with respect to
the shares subject to the Option, until a stock certificate has been duly issued
following exercise of the Option as provided herein.


14.           Notices. Any written notices provided for in this Agreement or the
Plan shall be in writing and shall be deemed sufficiently given if either hand
delivered or if sent by fax or overnight courier, or by postage paid first class
mail. Notices sent by mail shall be deemed received three business days after
mailing but in no event later than the date of actual receipt. Notices shall be
directed, if to the Participant, at the Participant’s address indicated by the
Company’s records, or if to the Company, at the Company’s principal executive
office.


 
 

--------------------------------------------------------------------------------

 
15.           Fractional Shares. In lieu of issuing a fraction of a share upon
any exercise of the Option, resulting from an adjustment of the Option pursuant
to Section 4.2(f) of the Plan or otherwise, the Company will be entitled to pay
to the Participant an amount equal to the fair market value of such fractional
share.


16.           Amendment. This Agreement may be amended by written agreement of
the Participant and the Company, without the consent of any other person.


17.           Governing Law; Jurisdiction.  This Agreement shall be governed by
the law of the Commonwealth of Virginia without giving effect to the
choice-of-law provisions thereof.  The Circuit Court of the City of Norfolk and
the United States District Court, Eastern District of Virginia, Norfolk Division
shall be the exclusive courts of jurisdiction and venue for any litigation,
special proceeding or other proceeding as between the parties that may be
brought, or arise out of, in connection with, or by reason of this
Agreement.  The parties hereby consent to the jurisdiction of such courts.


